DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 
Response to Amendment
Applicant’s amendments to the claims, filed 12/18/2020, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 6/8/2020 have been fully considered.  Applicant’s arguments are moot in view of the new grounds of rejection as necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 13, 14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckardt (US4,845,649)  in view of Ko (US 2015/0166059 A1).
	With respect to Claim 1 Eckardt teachesA system that determines a corrected sensor measurement in a vehicle, the system comprising: 	a vehicle sensor that provides a sensor measurement, wherein the vehicle sensor includes a non-transitory memory that stores a quality of service table that describes (See Fig 1 Component 19 and Col 3 lines 9-23   .): 	an environmental condition in which the vehicle sensor operates (See Col 4 line 67 temperature); and (See Col 3 lines 24)
	an electronic control unit that includes a quality of service system that queries the quality of service table for the quality of service value that corresponds to the combination of the environmental conditions and applies the quality of service value to the sensor measurement to determine a corrected sensor measurement for the vehicle sensor (See Col 3 lines 30-40 For each of the passing measuring states the measuring signal generated by the pressure sensor 10 is fed through the A/D converter 12, the logic circuit 14 and the connecting line 26 as an actual value to the adjusting circuit 23.  There it is compared with the nominal value of the measuring state which had been called through connecting line 27 and which corresponds to the actual pressure in pressure chamber 21.  In this manner a correcting value or a parameter for a mathematical correcting formula is determined from the actual value and the nominal value for all measuring states.  And See Col 3 lines 24-30 For correcting or adjusting the error subjected measuring values of pressure sensor 10 a plurality of measuring value or states have to be passed on the measuring test stand 20 in that, for example, the pressure in pressure chamber 21 is stepwise increased to predetermined values by feeding corresponding control commands through connecting line 27.  ); and	However Eckart is silent to the language of	an advanced driver assistance system (ADAS system) that uses the corrected sensor measurement to operate the vehicle.	Nevertheless Ko teaches	an advanced driver assistance system (ADAS system) that uses the corrected (See Para[0004] advanced driver assistance systems (ADAS) are developed to provide parking assistance, 360-degree vehicle surround view, night driving, blind spot detection, automatic driving, body tilt, tire pressure monitoring system (TPMS), pedestrian detection and the like, which ensure safer driving assistance to drivers and passengers.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eckart  and use an advanced driver assistance system such as that of Ko.	One of ordinary skill would have been motivated to modify Eckart, because using an ADAS would provide parking assistance, 360-degree vehicle surround view, night driving, blind spot detection, automatic driving, body tilt, tire pressure monitoring system (TPMS), pedestrian detection and the like, which ensure safer driving assistance to drivers and passengers.  Examiner further notes that the corrected measurement would be part of a tire pressure monitoring system and Eckart teaches that such a system would be part of an ADAS, and would be no more than predictable use or prior art elements according to their established functions.
With respect to Claim 2 Eckardt teachesA method that determines a corrected sensor measurement in a vehicle
, the method comprising: 	receiving environment data describing environmental condition in which a vehicle sensor operates(See Fig 1); 	determining a quality of service value for when the vehicle sensor operates in a combination of the environmental conditions (See Col 3 lines 24-30 For correcting or adjusting the error subjected measuring values of pressure sensor 10 a plurality of measuring value or states have to be passed on the measuring test stand 20 in that, for example, the pressure in pressure chamber 21 is stepwise increased to predetermined values by feeding corresponding control commands through connecting line 27); 	querying a quality of service table for a quality of service value that corresponds to the combination of the environmental conditions (See Col 3 lines 24-30 For correcting or adjusting the error subjected measuring values of pressure sensor 10 a plurality of measuring value or states have to be passed on the measuring test stand 20 in that, for example, the pressure in pressure chamber 21 is stepwise increased to predetermined values by feeding corresponding control commands through connecting line 27);;	applying the quality of service value to a sensor measurement to determine a corrected sensor measurement for the vehicle sensor (See Col 3 lines 24)	Examiner notes that the quality of service value is viewed as the data output by the sensor.	However Eckart is silent to the language of
	providing the quality of service value to an advanced driver assistance system (ADAS system) that uses the corrected sensor measurement to operate the vehicle	Nevertheless Ko teaches	providing the quality of service value to an advanced driver assistance system (ADAS system) that uses the corrected sensor measurement to operate the vehicle (See Para[0004] advanced driver assistance systems (ADAS) are developed to provide parking assistance, 360-degree vehicle surround view, night driving, blind spot detection, automatic driving, body tilt, tire pressure monitoring system (TPMS), pedestrian detection and the like, which ensure safer driving assistance to drivers and passengers.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eckart and use an advanced driver assistance system such as that of Ko.	One of ordinary skill would have been motivated to modify Eckart, because using an ADAS would provide parking assistance, 360-degree vehicle surround view, night driving, blind spot detection, automatic driving, body tilt, tire pressure monitoring system (TPMS), pedestrian detection and the like, which ensure safer driving assistance to drivers and passengers.  Examiner further notes that the corrected measurement would be part of a tire pressure monitoring system and Eckart teaches that such a system would be part of an ADAS, and would be no more than predictable use or prior art elements according to their established functions.

	With respect to Claim 3 Eckardt teaches	The method of claim 2, 	wherein the environmental conditions include two or more of a degree of illumination, a degree of temperature, or a degree of wetness. (See Col lines 24-32 and  Col 3 lines 24-47 Since such sensors are mainly connected to a digitally operating evaluation circuit for pressure measuring and temperature measuring, it is already known to combine the sensor into an operational unit with a microprocessor, whereby the microprocessor is inserted between the sensor elements and the evaluation circuit and into which all correcting quantities or dimensions to be considered for the signal preparation are fed (ETZ Band 105 (1984), Heft 15, page 800 ff). In this manner a correcting value or a parameter for a mathematical correcting 
formula is determined from the actual value and the nominal value for all 
measuring states. 9)

	With respect to Claim 5 Eckardt teaches	The method of claim 2, 	wherein the quality of service value is a factor that corrected for an error rate of the vehicle sensor. (See Abstract)

	With respect to Claim 6 Eckardt teaches	The method of claim 3, 	wherein querying the quality of service table for the quality of service value is performed by the ADAS system (See Col 4 lines 24-34)

	With respect to Claim 7 Eckardt teaches	The method of claim 2, 	wherein the method is executed by an electronic control unit. (See Fig 1)

	With respect to Claim 8 Eckardt teaches	The method of claim 7, 	wherein the electronic control unit is an element of a vehicle. (See Fig 1)

(See Fig 1 Executed on a microprocessor)

	With respect to Claim 13	A computer program product that determines a corrected sensor measurement in a vehicle, the computer program product comprising a non-transitory memory of the vehicle that stores computer code that is operable, when executed by an onboard vehicle computer of the vehicle, to causes the onboard vehicle computer to execute steps comprising (See Fig 1 Component 19 and Col 3 lines 9-23   Examiner notes it has been held that the recitation that an element is "capable of" or “operable to” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ. 138.)):: 	receiving environment data describing environmental conditions in which a vehicle sensor operates;  (See Col 4 line 67 temperature);	determining a quality of service value for when the vehicle sensor operates in a combination of the environmental conditions; (See Col 3 lines 24 Examiner notes that the quality of service value is viewed as the data output by the sensor for that temperature)	querying a quality of service table for a quality of service value that corresponds to the combination of the environmental conditions; (See Col 3 lines 24-30 For correcting or adjusting the error subjected measuring values of pressure sensor 10 a plurality of measuring value or states have to be passed on the measuring test stand 20 in that, for example, the pressure in pressure chamber 21 is stepwise increased to predetermined values by feeding corresponding control commands through connecting line 27);;	apply the quality of service value to a sensor measurement to determine a corrected sensor measurement for the vehicle sensor (See Col 3 lines 24)	However Eckart is silent to the language of
	providing the quality of service value to an advanced driver assistance system (ADAS system) that uses the corrected sensor measurement to operate the vehicle	Nevertheless Ko teaches	providing the quality of service value to an advanced driver assistance system (ADAS system) that uses the corrected sensor measurement to operate the vehicle (See Para[0004] advanced driver assistance systems (ADAS) are developed to provide parking assistance, 360-degree vehicle surround view, night driving, blind spot detection, automatic driving, body tilt, tire pressure monitoring system (TPMS), pedestrian detection and the like, which ensure safer driving assistance to drivers and passengers.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eckart and use an advanced driver assistance system such as that of Ko.	One of ordinary skill would have been motivated to modify Eckart, because using an ADAS would provide parking assistance, 360-degree vehicle surround view, night driving, blind spot detection, automatic driving, body tilt, tire pressure monitoring system (TPMS), pedestrian detection and the like, which ensure safer driving assistance to drivers and passengers.  Examiner further notes that the corrected measurement would be part of a tire pressure monitoring system and Eckart teaches that such a system would be part of an ADAS, and would be no more than predictable use or prior art elements according to their established functions.

	With respect to Claim 14 Eckardt teaches	The computer program product of claim 13, wherein the environmental conditions include two or more of a degree of illumination, a degree of temperature, or a degree of wetness. (See Col lines 24-32 and  Col 3 lines 24-47 Since such sensors are mainly connected to a digitally operating evaluation circuit for pressure measuring and temperature measuring, it is already known to combine the sensor into an operational unit with a microprocessor, whereby the microprocessor is inserted between the sensor elements and the evaluation circuit and into which all correcting quantities or dimensions to be considered for the signal preparation are fed (ETZ Band 105 (1984), Heft 15, page 800 ff). In this manner a correcting value or a parameter for a mathematical correcting 
formula is determined from the actual value and the nominal value for all 
measuring states. 9)

	With respect to Claim 16 Eckardt teaches	The computer program product of claim 13, 	wherein the quality of service value is a factor that corrected for an error rate of the vehicle sensor. (See Abstract)

	With respect to Claim 17 Eckardt teaches	The computer program product of claim 13, 	wherein querying the quality of service table for the quality of service value is performed by the ADAS
system (See Col 4 lines 24-34)

	With respect to Claim 18 Eckardt teaches	The computer program product of claim 13, 	wherein the onboard vehicle computer is an electronic control unit. (See Fig 1)


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckardt (US4,845,649) in view of Ko (US 2015/0166059 A1) as applied to claims 13, and further in view of Yamada (US2011/0286657 A1).

	With respect to Claim 20 Eckardt is silent to the language of	The computer program product of claim 13, 	wherein the quality of service table is determined and installed in the vehicle sensor at a time the vehicle sensor is manufactured	Nevertheless Yamada teaches	wherein the quality of service table is determined and installed in the vehicle sensor at a time the vehicle sensor is manufactured (See Para[0053]).	It would have been obvious to one of ordinary skill in the art at the time of filing to .
Claims 9, 11, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckardt (US4,845,649)  in view of Ko (US 2015/0166059 A1)  as applied to claims (8, 2, 2, 13, 13) above, and further in view of Jung (US 2017/0235305 A1).

	With respect to Claim 9 Eckardt is silent to the language of	The method of claim 8, 	wherein the vehicle is a highly autonomous vehicle.	Nevertheless Jung teaches	wherein vehicle is a highly autonomous vehicle. (See Abstract)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eckardt wherein vehicle is a highly autonomous vehicle such as that of Jung.	One of ordinary skill would have been motivated to modify Eckardt because using a highly autonomous vehicle would result in automatic driving and thus would improve safety.	With respect to Claim 11 Eckardt is silent to the language of	The method of claim 2, further comprising (See Abstract and Para[0074])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eckardt provide to an advanced driver assistance system such as that of Jung.	One of ordinary skill would have been motivated to modify Eckardt because using an advanced driver assistance system would result in proper driving when given correct data.

	With respect to Claim 12 Eckardt is silent to the language of	The method of claim 11, 	wherein the advanced driver assistance system is an element of a vehicle which renders the vehicle a highly autonomous vehicle.	Nevertheless Jung teaches	wherein the advanced driver assistance system is an element of a vehicle which renders the vehicle a highly autonomous vehicle. (See Para[0041])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eckardt provide to an advanced driver assistance system such as that of Jung.	One of ordinary skill would have been motivated to modify Eckardt because using an advanced driver assistance system would result in proper driving when given correct data.
	With respect to Claim 19 Eckardt is silent to the language of	The computer program product of claim 13, 	wherein vehicle is a highly autonomous vehicle.	Nevertheless Jung teaches	wherein vehicle is a highly autonomous vehicle. (See Abstract)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eckardt wherein vehicle is a highly autonomous vehicle such as that of Jung.	One of ordinary skill would have been motivated to modify Eckardt because using a highly autonomous vehicle would result in automatic driving and thus would improve safety.

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	With regards to Claim 4 and 15	The prior art of record fails to teach wherein the
	environmental conditions include a degree of illumination, a degree of temperature, and a degree of wetness
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



	/YOSHIHISA ISHIZUKA/           Primary Examiner, Art Unit 2863